FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 24, 2022

                                            No. 04-22-00336-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

         On June 3, 2022, relator filed a petition for writ of mandamus and a motion for stay. This
court granted the stay and ordered respondent and real parties in interest may file responses on or
before June 22, 2022. Given the time restraints, relator represented it would file a signed copy of
the June 1, 2022 order and a transcript of the June 1, 2022 hearing once received. Relator has not
filed either the order or the transcript.

       We ORDER relator to file, no later than June 29, 2022, a signed copy of the June 1,
2022 order and a transcript of the June 1, 2022 hearing.

           It is so ORDERED on June 24, 2022.

                                                                               PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1This proceeding arises out of Cause No. 2018PA00915, styled In the Interest of P.K., a Child, pending in the 408th
Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.